Citation Nr: 1311846	
Decision Date: 04/10/13    Archive Date: 04/19/13

DOCKET NO.  09-46 530A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran is represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

S. Coyle, Counsel







INTRODUCTION

The Veteran served on active duty from July 1979 to July 1982.   

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In May 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is the Veteran's file. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

On VA examination in June 2009, the VA examiner stated that the Veteran's lumbar degenerative disc disease was not related to the back pain in service because there was evidence of an intervening post-service occupational injury in August 2004.  

The Veteran stated that he was employed by McDonald's and Wellman Plastics Recycling and his employers provided treatment for his back pain. 

As the evidence of record does not contain sufficient evidence to decide the claim and as the record appears incomplete, further development under the duty to assist is needed.  






Accordingly, the case is REMANDED for the following action:


1.  Obtain VA records since February 2010.

2.  Ask the Veteran either to submit or to authorize VA to obtain on his behalf personnel or medical records from his previous employers, including McDonald's and Wellman Plastics, pertaining to treatment of his back. 

3.  Afford the Veteran a VA examination by a VA examiner who has not previously examined the Veteran, to determine:  

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent), that the current lumbar degenerative disc disease is a progression of the back pain documented while the Veteran was on active duty or the development of new and separate condition?

If, however, after a review of the record, an opinion is not possible without resort to speculation, the VA examiner is asked to clarify that the opinion cannot be rendered because there are other potential causes unrelated to the back pain in service, please identify the other potential etiologies, and that an opinion is beyond what may be reasonably concluded based on the evidence of record. 




The Veteran's file must be made available to the examiner for review.

4.  After the above development, adjudicate the claim.  If the claim is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


